Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 1 of 10                   PageID #: 3986




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 WILLIAM HEATH HORNADY, et al.,                   *
                                                  *
        Plaintiffs,                               *
                                                  *
 v.                                               *                     Case No. 1:18-cv-00317
                                                  *
 OUTOKUMPU STAINLESS USA,                         *
                                                  *
        Defendant.                                *


                ADP, INC.’S MOTION FOR ATTORNEYS’ FEES AND COSTS


        ADP, Inc. respectfully moves this Court for an Order awarding ADP its reasonable

 attorneys’ fees and costs against the Defendant and/or its counsel (“Defense Counsel”) related to

 ADP’s expenses incurred in this matter due to Defense Counsel’s misrepresentations to the Court.1

                                          I NTRODUCTION

        In the summer of 2020, Defense Counsel issued a subpoena seeking documents from ADP,

 which was Defense Counsel’s current client in other matters. Although ADP produced responsive

 documents just five business days later, Defense Counsel never produced those documents to

 Plaintiffs. And to hide that fact when faced with sanctions motions, Defense Counsel threw their

 client, ADP, under the bus by misrepresenting to the Court (both verbally and in writing) that ADP

 had never responded to the subpoena. These misrepresentations led the Court to believe that ADP

 never “bothered to respond at all” to the subpoena.2 Consequently, this Court entered a show-

 cause order requiring ADP to appear in court to explain itself.


        1
         At the second show-cause hearing on March 12, 2021, the Court directed ADP to file this
 motion. (Doc. 303, PageID #: 3936, Tr. 46:8-11).
        2
            (Doc. 299, PageID #: 3709, Tr. 15:12-13).
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 2 of 10                    PageID #: 3987




        Although the Court ordered Defense Counsel to timely serve the first show-cause order on

 ADP, they did not do that. Instead, they let almost two weeks pass without even mentioning the

 show-cause order or the hearing. Because Defense Counsel waited until the last minute to inform

 ADP about the hearing, ADP was unable to attend in person, which caused the Court more

 frustration and resulted in a second show-cause order that set a second hearing.

        Because ADP had promptly responded to the subpoena, ADP was puzzled as to why it was

 being ordered to appear in court for what the Court deemed to be noncompliance. ADP retained

 counsel to investigate what had happened, present the findings to the Court, and defend ADP

 against sanctions at the second show-cause hearing.

        ADP was shocked to learn that its own attorneys at Littler Mendelson had made repeated

 material misrepresentations about their own client, ADP, subjecting it to potential contempt

 sanctions. On March 11, 2021, ADP filed a brief advising the Court what had happened, and on

 March 12, 2021, ADP appeared in person and with counsel at the second show-cause hearing. At

 the hearing, the Court’s questioning made clear that the Defendant repeatedly failed to produce

 basic information in discovery, represented that ADP had the information, and then falsely

 represented that ADP had never responded to the subpoena.

        Defense Counsel’s misrepresentations resulted in ADP having to retain counsel to

 investigate this matter on an expedited and emergency basis and defend ADP against contempt

 sanctions, and they also caused ADP to involve numerous employees and have a company

 representative travel from New Jersey to Alabama to attend the second show-cause hearing. The

 only reason ADP has suffered this significant burden and expense is because of Defense Counsel’s

 misrepresentations. (Doc. 303, PageID #: 3909, Tr. 19:19-22; 19:14-22; PageID #: 3939, Tr.

 49:13-22; PageID #: 3936-37, Tr. 46:24-47:1).



                                                 2
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 3 of 10                     PageID #: 3988




        Defense Counsel’s misrepresentations also caused ADP to have to perform subsequent

 document production projects within very short windows of time, which required the assistance of

 outside counsel and paralegals.

        This is not Defense Counsel’s first rodeo when it comes to discovery misconduct in this

 District. In a previous case before Judge Steele – which he characterized as “litigation overkill”

 and a “case [that] went horribly wrong” – Defense Counsel was personally sanctioned twice for

 withholding documents, causing inexcusable delay, and repeatedly thwarting a plaintiff’s

 discovery efforts. White v. Thyssenkrupp Steel USA, LLC, Civil Action No. 09-286-WS-N at Docs.

 38 and 60.3 Here, this Court should sanction the Defendant and their counsel due to their

 misrepresentations and to prevent the unjust consequence of ADP having to incur these

 unnecessary costs.

                                            A RGUMENT

        This Court has the authority to enter this award under Rules 11, 37, and 45,4 the Court’s

 inherent authority, 28 U.S.C. § 1927, and/or any other grounds upon which this Court chooses to


        3
            (Doc. 38, PageID #: 314) (“The protestations of defendant’s counsel about their
 willingness to cooperate with plaintiff” to schedule depositions were “not supported by the
 record.”); id. at PageID #: 325 (“Even a cursory review of the record reveals a pattern on the part
 of defendant’s counsel to thwart every effort of plaintiff’s counsel to schedule the depositions
 critical to plaintiff’s case …”); id. at PageID #: 326 (“The conduct of defendant’s counsel, as
 established by the numerous emails and other communications attached to the parties briefs,
 clearly prevented plaintiff from completing her depositions in a timely fashion, already
 necessitated one continuance of the discovery deadline in this case without permitting the
 completion of a single firstround deposition, will no doubt necessitate a further continuance to
 complete the discovery likely to be required by the testimony of defendant’s aforementioned
 employees and representative and, despite the contentions of defendant’s counsel to the contrary,
 without question necessitated plaintiff’s motion to compel.”); (Doc. 60, PageID #: 603) (“The
 undersigned must first observe that the attempt of defendant’s counsel to divert responsibility for
 missing and withheld documents to their clients is problematic.”).
        4
           Fed. R. Civ. P. 11 (applicable to Defense Counsel’s misrepresentations in briefs); Fed. R.
 Civ. P. 45(d)(1) (authorizing sanctions against “a party or attorney” who fails to “take reasonable
 steps to avoid imposing undue burden or expense on a person subject to the subpoena”).
                                                  3
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 4 of 10                      PageID #: 3989




 do so. As of today, ADP has incurred a total of $63,668.02 in expenses related to the two show-

 cause orders and subsequent related work. Those expenses include $60,754.50 in attorneys’ fees

 and paralegal fees and $2,913.52 in costs. In support of this motion, ADP submits:

        1.      Declaration of Matthew R. Jackson, with attached itemization of time;

        2.      Declaration of Matt McDonald concerning reasonable attorneys’ fees rates; and

        3.      Declaration of R. Scott Hetrick concerning reasonable attorneys’ fees rates.

 I.     Reasonable Attorneys’ Fees

        Generally, “[t]he starting point for calculating a reasonable attorney's fee is “the number

 of hours reasonably expended on the litigation multiplied by a reasonable hourly rate” for the

 attorney's services. Norman v. Housing Authority of the City of Montgomery, 836 F.2d 1292, 1299

 (11th Cir. 1988). To make this determination, the district court should consider the relevant factors

 among the twelve identified in Johnson v. Georgia Highway Express, Inc., which are:

        (1)     the time and labor required;

        (2)     the novelty and difficulty of the questions;

        (3)     the skill requisite to perform the legal service properly;

        (4)     the preclusion of other employment caused by accepting the case;

        (5)     the customary fee;

        (6)     whether the fee is fixed or contingent;

        (7)     time limitations imposed by the client or circumstances;

        (8)     the amount involved and the results obtained;

        (9)     the attorney's experience, reputation, and ability;

        (10)    the undesirability of the action;

        (11)    the nature and length of the relationship between the attorney and client; and



                                                    4
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 5 of 10                    PageID #: 3990




        (12)    awards in similar cases.

 Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (citing Johnson, 488 F.2d 714,

 717–719 (5th Cir. 1974)). The product of these two numbers is referred to as the “lodestar,” and

 there is a strong presumption that the lodestar represents a reasonable fee. Perdue v. Kenny A. ex

 rel. Winn, 559 U.S. 542, 552 (2010).

        After calculating the lodestar, “[t]he court may then adjust the lodestar to reach a more

 appropriate attorney's fee, based on a variety of factors.” Assoc. of Disabled Americans v. Neptune

 Designs, Inc., 469 F.3d 1357, 1359 n.1 (11th Cir. 2006).5 The lodestar may be enhanced “in those

 rare circumstances in which the lodestar does not adequately take into account a factor that may

 properly be considered in determining a reasonable fee.” Perdue, 559 U.S. at 554 (citations

 omitted). The fee applicant must produce evidence that the “enhancement was necessary to provide

 fair and reasonable compensation.” Id. at 553 (citations omitted).

        a.      Reasonable Rate

        The reasonable hourly rate is generally “the prevailing market rate in the legal community

 for similar services by lawyers of reasonably comparable skills, experience, and reputation.” Blum

 v. Stenson, 465 U.S. 886, 895–896 n. 11 (1984); Norman, 836 F.2d at 1299. The “relevant market”

 is the “place where the case is filed.” American Civil Liberties Union of Ga. v. Barnes, 168 F.3d

 423, 437 (11th Cir. 1999) (citation and internal quotation marks omitted).




        5
          Although the “Johnson factors are to be considered in determining the lodestar figure;
 they should not be reconsidered in making either an upward or downward adjustment to the
 lodestar — doing so amounts to double-counting.” Bivins, 548 F.3d at 1349 (citing Burlington v.
 Dague, 505 U.S. 557, 562–563 (1992)); Perdue, 559 U.S. at 553 (“an enhancement may not be
 awarded based on a factor that is subsumed in the lodestar calculation.”); Barnes v. Zaccari, 592
 F. App'x 859, 871 (11th Cir. 2015) (citing Bivins, 548 F.3d at 1349).
                                                 5
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 6 of 10                    PageID #: 3991




        “Put simply, the reasonable hourly rate is the rate a paying client would be willing to

 pay.” Lavatec Laundry Tech. GmbH v. Voss Laundry Sols., No. 3:13-CV-00056, 2018 WL

 2426655, at *15 (D. Conn. Jan. 9, 2018) (quotations omitted). When “a sophisticated client pays

 attorneys’ fees that it does not know it will necessarily recover, the rate paid is presumptively

 reasonable.” Id. (citations omitted); see Stonebrae, L.P. v. Toll Bros., No. C-08-0221-EMC, 2011

 WL 1334444, at *6 (N.D. Cal. Apr. 7, 2011), aff'd, 521 F. App'x 592 (9th Cir. 2013).6

        In the present case, ADP has agreed to pay their counsel and paralegals the following

 hourly rates:

            Matt Jackson           Partner               $425.00
            Garrett Zoghby         Associate             $315.00
            Blake Richardson       Associate             $315.00
            Becky Gibson           Paralegal             $220.00
            Joy Massey             Paralegal             $220.00
            Leigh Lods             Paralegal             $220.00

 ADP’s counsel will invoice ADP for the hours worked at these hourly rates, and ADP has agreed

 to pay those amounts. Because ADP – a sophisticated client – has agreed to pay these hourly rates

 and will pay them, they are presumed reasonable.

        Moreover, the Johnson factors weigh in favor of these rates. ADP’s counsel accepted this

 case just hours before the first show-cause hearing, at which it appeared ADP would likely be

 sanctioned.7 When the second show-cause order was entered setting a second show-cause hearing




        6
          See also Crescent Publ'g Grp. v. Playboy Enters., 246 F.3d 142, 144 (2d Cir. 2001)
 (“[A]ny evidence of the actual billing arrangement between [the party seeking fees] and its counsel
 should be considered a significant, though not necessarily controlling, factor in the determination
 of what fee is ‘reasonable’ ....”).
        7
         Under these circumstances, the action was “undesirable” within the meaning of the tenth
 Johnson factor.

                                                 6
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 7 of 10                    PageID #: 3992




 in just one week, sanctions appeared even more likely,8 so ADP’s counsel worked tirelessly over

 the weekend and all week to investigate the matter9 and present the findings to the court, and then

 represent ADP at the second show-cause hearing. During this time, ADP’s lead counsel worked

 almost exclusively on this case due to its importance, emergency and time-sensitive nature, the

 apparent likelihood of sanctions, and the severity of potential adverse consequences.10 This took

 an extraordinary amount of time and effort within a very short timeframe and under extreme

 pressure, and it was complicated and required extraordinary skill.11 Even so, ADP’s counsel’s

 efforts fully exonerated ADP and shined a spotlight on Defense Counsel’s misrepresentations,

 which would have gone undetected without the undersigned’s efforts.12 This excellent result may

 also warrant an upward adjustment to the lodestar. Norman, 836 F.2d at 1302 (“If the results

 obtained were exceptional, then some enhancement of the lodestar might be called for.”) (citation

 omitted).

        Under these circumstances, the hourly rates being charged by ADP’s counsel should be

 considered reasonable.




        8
          (Doc. 298) (stating, in the very sentence, that ADP had “violated this Court’s February
 19, 2021 order to appear … to show cause for its failure to comply with a subpoena.”).
        9
          Among other things, the undersigned’s investigation included reviewing the filings
 (which, at that time, were almost 300 docket entries) and hearing transcripts in this case, having
 discussions with counsel, reviewing their correspondence, and reviewing correspondence between
 ADP and Defense Counsel.
        10
             Johnson factor four (preclusion of other employment caused by accepting the case).
        11
           Johnson factors one (time and labor required), two (the novelty and difficulty of the
 questions), three (the skill requisite to perform the legal service properly), and seven (time
 limitations imposed by the client or circumstances).
        12
          Johnson factor eight (what’s at stake and the results obtained). Although this paragraph
 does not address Johnson factor five, six, nine, eleven, or twelve, those factors are addressed in
 the supporting declarations and are met as well.
                                                  7
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 8 of 10                    PageID #: 3993




        b.       Hours Reasonably Expended

        After determining the reasonable rates, courts then determine the hours reasonably

 expended. Nat'l Comm'n for Certification of Crane Operators, Inc. v. Nationwide Equip. Training,

 LLC, No. CV 17-0152-CG-M, 2021 WL 149846, at *2–3 (S.D. Ala. Jan. 15, 2021). Counsel

 “should make a good faith effort to exclude from a fee request hours that are excessive, redundant

 or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). A district court

 should not allow any hours “that would be unreasonable to bill to a client and therefore to one's

 adversary irrespective of the skill, reputation or experience of counsel.” Norman, 836 F.2d at 1301

 (emphasis omitted). “To determine the hours reasonably expended, the Court may consider the

 first and second Johnson factors: the time and labor required and the novelty and difficulty of the

 question.” Nat'l Comm'n for Certification of Crane Operators, Inc., 2021 WL 149846, at *3.

        In the present case, as of today, the following attorneys and paralegals expended the

 following hours on legal tasks benefitting ADP in this matter:

             Matt Jackson          Partner                    102.4
             Garrett Zoghby        Associate                   24.3
             Blake Richardson      Associate                      0.8
             Becky Gibson          Paralegal                   17.3
             Joy Massey            Paralegal                   14.8
             Leigh Lods            Paralegal                   10.3
                                        TOTAL                 169.9

 Attached hereto are the undersigned detailed billing records that demonstrate exactly what work

 was being performed. As reflected within those records and the attached declarations, the work

 performed was not excessive, redundant, or otherwise unnecessary. Consequently, the Court

 should find these hours were reasonably expended in this matter.




                                                 8
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 9 of 10                   PageID #: 3994




        c.        Lodestar Calculation

        Based on the foregoing, ADP requests reasonable attorneys’ fees in the amount of

 $60,754.50, based on the following calculation:

                   Name                 Title             Rate            Hours       Award
             Matt Jackson         Partner                 $425            102.4      $43,520.00
             Garrett Zoghby       Associate               $315             24.3       $7,654.50
             Blake Richardson     Associate               $315             0.8         $252.00
             Becky Gibson         Paralegal               $220             17.3       $3,806.00
             Joy Massey           Paralegal               $220             14.8       $3,256.00
             Leigh Lods           Paralegal               $220             10.3       $2,266.00
                                                                          TOTAL     $60,754.50

 II.    Other Expenses

        ADP also seeks an additional $2,913.52 in costs, which are based on the following

 calculation and are supported by the attached declarations and billing records:

                     Cost                   Amount
             Transcript Fees                $890.87
             ADP Travel/Lodging             $813.68
             Overtime Pay                $1,208.97
                   TOTAL                 $2,913.52

        In total, ADP seeks an award of its reasonable attorneys’ fees and costs in the amount

 $63,668.02.

        Since ADP is still performing work on this matter, ADP reserves the right to petition the

 Court to award additional expenses related thereto.

                                                Respectfully submitted,

                                                /s/ Matthew R. Jackson
                                                MATTHEW R. JACKSON (JACKM7882)
                                                GARRETT ZOGHBY (ZOGHG7748)
                                                Attorneys for ADP, Inc.


                                                      9
Case 1:18-cv-00317-JB-N Document 312 Filed 03/29/21 Page 10 of 10                   PageID #: 3995




  OF COUNSEL:
  ADAMS AND REESE LLP
  11 N. Water Street, Suite 23200
  Mobile, Alabama 36602
  (251) 433-3234 Main
  (251) 438-7733 Fax
  matt.jackson@arlaw.com
  garrett.zoghby@arlaw.com


                                    CERTIFICATE OF SERVICE

         I hereby certify that, on March 29th, 2021, I served a copy of the foregoing pleading upon
  all counsel of record by electronically filing same with the Clerk of Court using the CM/ECF
  System.

                                              /s/ Matthew R. Jackson
                                              OF COUNSEL




                                                 10
